Upon the foregoing opinion the plaintiff in error, though successful moved for a rehearing and we granted it only on the question of the effect of the evidence of judicial admission of the witness Culvert.
Counsel now urge again, with great force, that on his counterclaim for conversion of the $9250 note defendant Booth showed no damage; that the only possible damage was either (1) on the ground that Culvert might require him to account for the converted note: for (2) that, without it, his claim against Culvert for which the note was collateral would be uncollectible or partly so.
As to the first point: plaintiff does not claim that Booth is bound by Culvert's admissions or by the judgement against Culvert any further than that they bar any claim by Culvert to any interest in the note, but that far he does claim and we think he is right. Since Culvert Cannot deny to the bank that it rightly holds the note, he cannot claim that Booth is under any obligation to get it from the bank and return it to him. To that extent we modify our former. Opinion.
As to the second point: plaintiff urges that defendant has not proved any such damages and so asks us to direct the dismissal of his cross-complaint. We cannot do so. As the evidence stands, the $10,000 note is unpaid and the unconverted $9250 note will not cover it., Booth is deprived of security for the balance; therefore we cannot say he is not damaged. The amount of damage must be determined at the next trial. We adhere to our former decision that judgment be reversed and new trial granted.
Mr. CHIEF JUSTICE ALLEN AND Mr. JUSTICE WHITFORD concur. *Page 130